



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jones, 2013
    ONCA 545

DATE: 20130906

DOCKET: C56886

Laskin, MacPherson and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Leroy Jones

Appellant

Jill Gamble, for the appellant

Michael Fawcett, for the respondent

Heard: September 5, 2013

On appeal from the conviction entered on January 21, 2013
    by Justice Julia A. Morneau of the Ontario Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The sole issue on this appeal is whether the Crown proved intent to cause
    serious bodily harm. The trial judge addressed this issue and on a fair reading
    of her reasons found intent had been proved. The evidence of the victim supported
    this finding. Accordingly the appeal is dismissed.


